Exhibit 10.2

GUARANTY

GUARANTY, dated as of November 15, 2005 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, this “Guaranty”), is made
and entered upon the terms hereinafter set forth by NEW CENTURY FINANCIAL
CORPORATION, a corporation duly incorporated and in good standing in the State
of Maryland (the “Guarantor”), in favor of MORGAN STANLEY MORTGAGE CAPITAL INC.
(the “Lender” and the “Beneficiary”), pursuant to that certain Master Loan and
Security Agreement, dated as of November 15, 2005 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Loan
Agreement”), by and among NC Capital Corporation (“NC Capital”), New Century
Mortgage Corporation (“New Century”), NC Residual II Corporation (“NC
Residual”), New Century Credit Corporation (“NC Credit”, together with NC
Capital, New Century and NC Residual, collectively, the “Borrowers”, each, a
“Borrower”), the Lender and MORGAN STANLEY MORTGAGE CAPITAL INC., as agent (in
such capacity, the “Agent”).

RECITALS

WHEREAS, the Borrowers, the Lender and the Agent are parties to the Loan
Agreement;

WHEREAS, the Borrowers are members of an affiliated group of entities that
includes the Guarantor; and

WHEREAS, it is a condition precedent to the making of the initial Loan to NC
Credit under the Loan Agreement that the Guarantor shall have executed and
delivered this Guaranty.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged by
the Guarantor, the Guarantor hereby agrees as follows:

Section 1. Definitions. Capitalized terms used but not defined herein shall have
the meanings specified in the Loan Agreement.

Section 2. Guarantee. The Guarantor hereby unconditionally and absolutely
guarantees to the Beneficiary and their respective successors and assigns the
full and prompt payment of all amounts due and owing by the Borrowers under the
Loan Agreement, as and when they shall become due thereunder (the “Guaranteed
Obligations”). This is a guaranty of payment and not of collection. The
liability of the Guarantor hereunder shall be direct and immediate and not
conditional or contingent upon the occurrence of any event.

If at any time any amounts that shall have become due and payable under the Loan
Agreement (including but not limited to, (i) interest, default interest and
principal payments required under Section 2.06 thereof, (ii) the amount required
to cure a Borrowing Base Deficiency under Section 2.07 thereof, (iii) any
Minimum Usage Fee due pursuant to Section 7.18 thereof, and (iv) indemnification
payments and out-of-pocket expenses incurred pursuant to Section 11.03 and
Section 11.15 thereof) and the Borrowers shall not have delivered full and
timely payment to the Beneficiary as required by the Loan Agreement, such
Beneficiary, or the Agent on behalf of the Beneficiary, shall notify the
Guarantor in writing (which may be by telecopy confirmed by a telephone call as
described below) of the amounts that remain due and unpaid (the “Shortfall
Amount”). The Guarantor shall deliver the Shortfall Amount to the Agent, for the
benefit of the applicable Beneficiary, in immediately available funds no later
than one (1) Business Day after such notice is received.

Section 3. Obligations Unconditional. The obligations of the Guarantor under
Section 2 hereof are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of the Loan Agreement or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(other than any payments made by the Borrowers, but subject to the provisions of
Section 4). Without limiting the generality of the foregoing, it is agreed that
the occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantor hereunder which shall remain absolute and
unconditional as described above:

(i) at any time or from time to time, without notice to the Guarantor, the time
for any performance of or the compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of the Loan Agreement or
any other agreement or instrument referred to herein or therein shall be done or
omitted (other than any payments made by the Borrowers, but subject to the
provisions of Section 4);

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any Guaranteed Obligations due and unpaid shall be modified, supplemented or
amended in any respect, or any right under the Loan Agreement or any other
agreement or instrument referred to herein or therein shall be waived or any
other guarantee of any of the obligations hereunder or any security therefor
shall be released or exchanged in whole or in part or otherwise dealt with; or

(iv) any lien or security interest granted to, or in favor of the Agent for the
benefit of the Lender or the Custodian, as the case may be, as security for any
of the Guaranteed Obligations shall fail to be perfected.

The Guarantor hereby expressly waives diligence, presentment, demand of payment
and protest whatsoever, and any requirement that the Beneficiary exhaust any
right, power or remedy or proceed against any Borrower under the Loan Agreement
or any other agreement or instrument referred to herein or therein, or against
any other Person under any other guarantee of any of the obligations guaranteed
hereunder.

Section 4. Reinstatement. The obligations of the Guarantor shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Borrower in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceeding under the Bankruptcy Code or
similar law (“Debtor Relief Law”) and the Guarantor agrees that it will
indemnify each of the Beneficiaries on demand for all reasonable costs and
expenses (including, without limitation, fees of counsel) incurred by any
Beneficiary in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under a Debtor Relief Law.

Section 5. Subrogation. Until such time as the Note is paid in full, the
Guarantor hereby waives all rights of subrogation or contribution, whether
arising by contract or operation of law (including, without limitation, any such
right arising under a Debtor Relief Law) by reason of any payment by it pursuant
to the provisions of this Guaranty.

Section 6. Remedies. The Guarantor agrees that, as between the Guarantor and
each of the Beneficiary, the obligations of the Borrowers under the Loan
Agreement may be declared to be forthwith due and payable as provided therein
(and shall be deemed to have become automatically due and payable pursuant
thereto) for purposes of Section 2 hereof, notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against any Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Borrowers) shall forthwith become due and payable by the Guarantor.

Section 7. Instrument for the Payment of Money. To the extent permitted by
applicable law, the Guarantor hereby acknowledges that the guaranty provided
herein constitutes an instrument for the payment of money, and consents and
agrees that each Beneficiary, at such Beneficiary’s sole option, in the event of
a dispute by the Guarantor in the payment of any moneys due hereunder, shall
have the right to bring motion-action under New York CPLR Section 3213.

Section 8. Continuing Guarantee. The guarantee provided herein is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever or however
arising and shall survive the termination of the Loan Agreement.

Section 9. General Limitation on Guaranteed Obligations. In any action or
proceeding involving any state, corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the Guaranteed Obligations would otherwise be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability hereunder,
then, notwithstanding any other provision hereof to the contrary, the amount of
such liability shall, without any further action by the Guarantor or any other
Person, be automatically limited and reduced to the highest amount that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

Section 10. Representations and Warranties.

(i) Existence. The Guarantor (a) is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite corporate or other power, and has all
governmental licenses, authorizations, consents and approvals necessary to own
its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect, and
(c) is qualified to do business and is in good standing in all other
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary, except where failure so to qualify would not be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect.

(ii) Financial Condition. The Guarantor has heretofore furnished to the Agent a
copy of its consolidated balance sheet and the consolidated balance sheets of
its consolidated Subsidiaries for the fiscal year of the Guarantor ended
December 31, 2004 and the related consolidated statements of income and retained
earnings and of cash flows for the Guarantor and its consolidated Subsidiaries
for such fiscal year, setting forth in each case in comparative form the figures
for the previous year, with the opinion thereon of KPMG, LLC. All such financial
statements fairly present, in all material respects, the consolidated financial
condition of the Guarantor and its Subsidiaries and the consolidated results of
their operations as at such dates and for such fiscal periods, all in accordance
with GAAP applied on a consistent basis. Since December 31, 2004, there has been
no material adverse change in the consolidated business, operations or financial
condition of the Guarantor and its consolidated Subsidiaries taken as a whole
from that set forth in said financial statements.

(iii) Litigation. Except as otherwise disclosed to the Agent in writing prior to
the date of this Guaranty, there is no action, proceeding or investigation by or
before any Governmental Authority affecting the Guarantor or any of its
Affiliates or affecting any of the Property of any of them, which is reasonably
likely to be adversely determined and which, if decided adversely, would have a
reasonable likelihood of having a Material Adverse Effect.

(iv) No Breach. Neither (a) the execution and delivery of this Guaranty nor
(b) the consummation of the transactions herein contemplated in compliance with
the terms and provisions hereof will conflict with or result in a breach of the
charter or by-laws of the Guarantor, or any applicable law, rule or regulation,
or any order, writ, injunction or decree of any Governmental Authority, or other
material agreement or instrument to which the Guarantor or any of its Affiliates
is a party or by which any of them or any of their Property is bound or to which
any of them is subject, or constitute a default under any such material
agreement or instrument or result in the creation or imposition of any Lien upon
any Property of the Guarantor or any of its Subsidiaries pursuant to the terms
of any such agreement or instrument.

(v) Action. The Guarantor has all necessary corporate or other power, authority
and legal right to execute, deliver and perform its obligations hereunder; the
execution, delivery and performance by the Guarantor of this Guaranty has been
duly authorized by all necessary corporate or other action on its part and this
Guaranty has been duly and validly executed and delivered by the Guarantor and
constitutes a legal, valid and binding obligation of the Guarantor, enforceable
against the Guarantor in accordance with its terms.

(vi) Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority or any securities exchange are
necessary for the execution, delivery or performance by the Guarantor hereunder
or for the legality, validity or enforceability hereof.

(vii) Taxes. The Guarantor and its Subsidiaries have filed all Federal income
tax returns and all other material tax returns that are required to be filed by
them and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by any of them, except for any such taxes as are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided. The
charges, accruals and reserves on the books of the Guarantor and its
Subsidiaries in respect of taxes and other governmental charges are, in the
opinion of the Guarantor, adequate.

(viii) Investment Company Act. Neither the Guarantor nor any of its Subsidiaries
is an “investment company”, or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

(ix) True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Guarantor to any Beneficiary in connection with the negotiation, preparation or
delivery of this Guaranty and the other Loan Documents or included herein or
therein or delivered pursuant hereto or thereto, when taken as a whole, do not
contain any untrue statement of material fact or omit to state any material fact
necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of the Guarantor to
any Beneficiary in connection with this Guaranty and the other Loan Documents
and the transactions contemplated hereby and thereby will be true, complete and
accurate in every material respect, or (in the case of projections) based on
reasonable estimates, on the date as of which such information is stated or
certified. There is no fact known to a Responsible Officer of the Guarantor,
after due inquiry, that could reasonably be expected to have a Material Adverse
Effect that has not been disclosed herein, in the other Loan Documents or in a
report, financial statement, exhibit, schedule, disclosure letter or other
writing furnished to Agent or any the Lender for use in connection with the
transactions contemplated hereby or thereby.

(x) Tangible Net Worth. On the date hereof, the Tangible Net Worth of the
Guarantor is not less than $750,000,000.

(xi) ERISA. Each Plan to which the Guarantor or its Subsidiaries make direct
contributions, and, to the knowledge of the Guarantor, each other Plan and each
Multiemployer Plan is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or state law.

Section 11. Covenants.

(i) Financial Statements. The Guarantor shall deliver to the Agent:

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Guarantor, the consolidated balance sheets of the Guarantor
and its consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income and retained earnings and of cash
flows for the Guarantor and its consolidated Subsidiaries for such year, setting
forth in each case in comparative form the figures for the previous year,
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall not be qualified as to scope
of audit or going concern and shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of the Guarantor and its consolidated Subsidiaries as at the end of,
and for, such fiscal year in accordance with GAAP, and a certificate of such
accountants stating that, in making the examination necessary for their opinion,
they obtained no knowledge, except as specifically stated, of any Default or
Event of Default under the Loan Agreement;

(b) as soon as available and in any event within 30 days after the end of each
month, the unaudited consolidated balance sheets of the Guarantor and its
consolidated Subsidiaries as at the end of such month and the related unaudited
consolidated statements of income and retained earnings and of cash flows of the
Guarantor and its consolidated Subsidiaries for such month and the portion of
the fiscal year through the end of such month, setting forth in each case in
comparative form the figures for the previous year, accompanied by a certificate
of a Responsible Officer of the Guarantor, which certificate shall state that
said consolidated financial statement fairly represents the consolidated
financial condition and results of operation of the Guarantor and its
consolidated Subsidiaries in accordance with GAAP, consistently applied, as of
the end of, and for, such month (subject to normal year-end audit adjustments);

(c) from time to time such other information regarding the financial condition,
operations, or business of the Guarantor as the Agent may reasonably request;
and

(d) as soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of the Guarantor knows, or with respect to any Plan
or Multiemployer Plan to which the Guarantor or any of its Subsidiaries makes
direct contributions, has reason to believe, that any of the events or
conditions specified below with respect to any Plan or Multiemployer Plan has
occurred or exists, a statement signed by a senior financial officer of the
Guarantor setting forth details respecting such event or condition and the
action, if any, that the Guarantor or its ERISA Affiliate proposes to take with
respect thereto (and a copy of any report or notice required to be filed with or
given to PBGC by the Guarantor or an ERISA Affiliate with respect to such event
or condition): (i) any reportable event, as defined in Section 4043(c) of ERISA
and the regulations issued thereunder, with respect to a Plan, as to which PBGC
has not by regulation waived the requirement of Section 4043(a) of ERISA that it
be notified within thirty (30) days of the occurrence of such event (provided
that a failure to meet the minimum funding standard of Section 412 of the Code
or Section 302 of ERISA, including, without limitation, the failure to make on
or before its due date a required installment under Section 412(m) of the Code
or Section 302(e) of ERISA, shall be a reportable event regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code); and any
request for a waiver under Section 412(d) of the Code for any Plan; (ii) the
distribution under Section 4041(c) of ERISA of a notice of intent to terminate
any Plan or any action taken by the Guarantor or an ERISA Affiliate to terminate
any Plan; (iii) the institution by PBGC of proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Guarantor or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan; (iv) the complete or partial withdrawal from a Multiemployer
Plan by the Guarantor or any ERISA Affiliate that results in liability under
Section 4201 or 4204 of ERISA (including the obligation to satisfy secondary
liability as a result of a purchaser default) or the receipt by the Guarantor or
any ERISA Affiliate of notice from a Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or that
it intends to terminate or has terminated under Section 4041A of ERISA; (v) the
institution of a proceeding by a fiduciary of any Multiemployer Plan against the
Guarantor or any ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within 30 days; and (vi) the adoption of an
amendment to any Plan that would result in the loss of tax-exempt status of the
Plan and trust of which such Plan is a part if the Guarantor or an ERISA
Affiliate fails to provide timely security to such Plan if and as required by
the provisions of Section 401(a)(29) of the Code or Section 307 of ERISA.

The Guarantor will furnish to the Agent, at the time it furnishes each set of
financial statements pursuant to paragraphs (a) and (b) above, a certificate of
a Responsible Officer of the Guarantor (x) setting forth in reasonable detail,
all calculations necessary to show compliance with the requirements set forth in
paragraphs (ix) through (xiii) of Section 11 as of the end of such period (or,
if the Guarantor is not in compliance with such paragraphs, (A) showing the
extent of non-compliance, (B) specifying the period of non-compliance and
(C) setting forth what actions, if any, the Guarantor has taken, is taking or
proposes to take with respect thereto), and (y) to the effect that, to the best
of such Responsible Officer’s knowledge, the Guarantor during such fiscal period
or year has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Guaranty and the other Loan
Documents to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate (and, if any Default or Event of Default
has occurred and is continuing, describing the same in reasonable detail and
describing the action the Borrowers have taken or proposes to take with respect
thereto).

(ii) Litigation. The Guarantor will promptly, and in any event within ten
(10) days after service of process on any of the following, give to the Agent
notice of all litigation, actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or
threatened) or other legal or arbitrable proceedings affecting the Guarantor or
any of its Subsidiaries or affecting any of the Property of any of them before
any Governmental Authority (collectively, “Litigation Matters”) that (i) makes a
claim or claims in an aggregate amount greater than $5,000,000, (ii) is styled
as a class action, (iii) individually or in the aggregate, if adversely
determined, could be reasonably likely to have a Material Adverse Effect or
(iv) requires filing with the Securities and Exchange Commission in accordance
with the 1934 Act or any rules thereunder. In addition, the Guarantor shall
promptly, and in any event within ten (10) days after service of process on the
Guarantor or any of its Affiliates, give to the Agent notice of any Litigation
Matter that questions or challenges the validity or enforceability of any of the
Loan Documents or any action to be taken in connection with the transactions
contemplated hereby.

(iii) Existence, etc. The Guarantor will:

(a) preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises;

(b) comply with the requirements of all applicable laws, rules, regulations and
orders of Governmental Authorities (including, without limitation, all
environmental laws) if failure to comply with such requirements would be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect;

(c) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied;

(d) pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained; and

(e) permit representatives of the Agent, during normal business hours, to
examine, copy and make extracts from its books and records, to inspect any of
its Properties, and to discuss its business and affairs with its officers, all
to the extent reasonably requested by the Agent.

(iv) Prohibition of Fundamental Changes. The Guarantor shall not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets; provided, that the Guarantor may merge
or consolidate with (a) any wholly owned subsidiary of the Guarantor or (b) any
other Person if the Guarantor is the surviving corporation and the Guarantor’s
Tangible Net Worth would not be adversely affected by such merger or
consolidation; and provided further, that if after giving effect thereto, no
Default would exist under the Loan Agreement.

(v) Payment of Shortfall Amounts. The Guarantor shall pay all Shortfall Amounts
to or at the direction of the Agent in immediately available funds no later than
one Business Day of notice from the Agent.

(vi) Notices. The Guarantor shall give notice to each Beneficiary (unless the
Borrowers have already given such notice under the Loan Agreement):

(a) promptly upon receipt of notice or knowledge other than from a Beneficiary
of the occurrence of any Default or Event of Default under the Loan Agreement;

(b) promptly upon receipt of notice other than from a Beneficiary or knowledge
of the occurrence of any breach of a representation or warranty or the failure
to observe or perform any covenant or agreement contained herein;

(c) promptly upon receipt of notice other than from a Beneficiary or knowledge
of (A) any default related to any Collateral, (B) any Lien or security interest
(other than security interests created by the Loan Agreement or other Loan
Documents) on, or claim assert against, any of the Collateral or (C) any event
or change in circumstances which could reasonably be expected to have a Material
Adverse Effect; and

(d) promptly upon any material change in the market value of any or all of the
Guarantor’s assets.

Each notice pursuant to this provision shall be accompanied by a statement of a
Responsible Officer of the Guarantor setting forth details of the occurrence
referred to therein and stating what action the Guarantor has taken or proposes
to take with respect thereto.

(vii) Transactions with Affiliates. The Guarantor will not enter into any
transaction, including without limitation any purchase, sale, lease or exchange
of property or the rendering of any service, with any Affiliate unless such
transaction is (a) not a violation of any provision under this Guaranty or the
Loan Agreement, as the case may be, (b) in the ordinary course of the
Guarantor’s business and (c) upon fair and reasonable terms no less favorable to
the Guarantor than it would obtain in a comparable arm’s length transaction with
a Person which is not an Affiliate, or make a payment that is not otherwise
permitted by this clause (vii) to any Affiliate.

(viii) Limitation on Distributions. After the occurrence and during the
continuation of any breach of a representation, warranty or covenant contained
herein, the Guarantor shall not make any payment on the account of, or set apart
the assets for, a sinking or other analogous fund for the purchase, redemption,
defeasance retirement or other acquisition of any equity interest of the
Guarantor, whether now or hereafter outstanding, or make any other distribution
in respect of any of the foregoing or to any shareholder or equity owner of the
Guarantor, either directly or indirectly, whether in cash or property or in
obligations of the Guarantor or any of the Guarantor’s consolidated
Subsidiaries, other than dividends paid by the Guarantor on its Series 1998A
Convertible Preferred Stock and its Series 1999A Convertible Preferred Stock in
an aggregate amount not to exceed $3,000,000 per annum.

(ix) Maintenance of Tangible Net Worth. The Guarantor shall not permit its
Tangible Net Worth at any time to be less than the sum of (x) $750,000,000 and
(y) an amount equal to 50% of any Equity Proceeds received by the Guarantor from
and after the Reorganization Effective Date.

(x) Maintenance of Ratio of Total Indebtedness to Tangible Net Worth. The
Guarantor shall not permit its ratio of Total Indebtedness to Tangible Net Worth
at any time to be greater than 12:1.

(xi) Minimum Liquidity. The Guarantor shall not permit its cash and pledgeable
collateral, at any time, to be less than 1.5% of its loan receivables held for
sale (net allowance for loan loss).

(xii) Maximum Residual Interest in Securitizations. The Guarantor shall not
permit its ratio of residual interests in securitizations to Tangible Net Worth
at any time to be greater than 1:1.

(xiii) Maintenance of Profitability. The Guarantor shall not permit, for any
period of two consecutive fiscal quarters (each such period, a “Test Period”),
Net Income for such Test Period, before income taxes for such Test Period and
distributions made during such Test Period, to be less than $1.00.

(xiv) Required Filings. The Guarantor shall promptly provide the Agent with
copies of all documents which the Guarantor or any Affiliate of the Guarantor is
required to file with the Securities and Exchange Commission in accordance with
the 1934 Act or any rules thereunder.

Section 12. Limitation of Liability. The liability of the Guarantor hereunder
shall in no way be affected by (i) the release or discharge of any Borrower in
any creditors’, receivership, bankruptcy or other proceedings, (ii) the
impairment, limitation or modification of the liability of any Borrower in
bankruptcy, or of any remedy for enforcement of any obligations of the Agent or
the Lender under the Loan Agreement resulting from the operation of any present
or future provision of the federal bankruptcy law or any other statute or the
decision of any court, (iii) the rejection or disaffirmance of any instrument,
document or agreement evidencing any of the Agent’s or the Lender’s rights or
obligations under the Loan Agreement in any such proceedings, (iv) the
assignment or transfer of the Agent’s or the Lender’s obligations under the Loan
Agreement by the Agent the Lender or (v) the cessation from any cause whatsoever
of the liability of the Agent or the Lender with respect to any such party’s
obligations under the Loan Agreement.

Section 13. No Waiver. No failure on the part of any Beneficiary to exercise and
no course of dealing with respect to, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise by any Beneficiary of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein are cumulative and not
exclusive of any remedies provided by law.

Section 14. Notices. Notices sent to the Guarantor (including notices of
Shortfall Amounts) via telecopy and telephone shall be sent to the attention of
Kevin Cloyd (or such other person as may hereafter be prescribed by the
Guarantor to the Agent in writing) to the telecopy number of (949) 862-7749 (or
such other telecopy number as may hereafter be prescribed by the Guarantor to
the Agent in writing).

Section 15. Expenses. The Guarantor agrees to indemnify each Beneficiary for all
reasonable costs and expenses of such Beneficiary (including, without
limitation, the reasonable fees and expenses of legal counsel) in connection
with (i) any non-payment of Shortfall Amounts as they shall become due and any
enforcement or collection proceeding resulting therefrom, including, without
limitation, all manner of participation in or other involvement with
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceeding, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 15.

Section 16. No Petition. The Guarantor hereby covenants and agrees that, prior
to the date which is one year and one day after the payment in full of all
outstanding commercial paper, extendible notes and any other debt securities of
Concord, rated at the request of Concord by an internationally recognized rating
agency, it will not institute against, or join any other Person in instituting
against, Concord any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of any
jurisdiction. The provisions of this Section 16 shall survive the termination of
this Guaranty.

Section 17. Assignment. The Guarantor may not assign its obligations hereunder
without the prior written consent of each Beneficiary. Any Beneficiary may
assign its rights under this Guaranty to any successor to such Beneficiary under
the Loan Agreement, and any assignment of any Beneficiary’s obligations under
the Loan Agreement or any portion thereof by such Beneficiary shall operate to
vest in the assignee, the rights and powers of the Beneficiary hereunder to the
extent of such assignment. This Guaranty shall be binding upon the Guarantor and
the Guarantor’s successors and assigns, and shall inure to the benefit of each
Beneficiary and its respective representatives, successors, successors-in-title
and assigns.

Section 18. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 19. Submission To Jurisdiction; Waivers. The Guarantor hereby
irrevocably and unconditionally:

(i) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY, THE NOTE AND THE OTHER LOAN DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON
EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF;

(ii) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(iii) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
IN THE LOAN AGREEMENT OR AT SUCH OTHER ADDRESS OF WHICH THE AGENT SHALL HAVE
BEEN NOTIFIED; AND

(iv) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

Section 20. WAIVER OF JURY TRIAL. EACH OF THE GUARANTOR AND EACH BENEFICIARY
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

Section 21. Amendments. No amendment or modification hereof shall be effective
unless evidenced by a writing signed by the Guarantor and each Beneficiary.

Section 22. Severability. If any provision hereof is invalid and unenforceable
in any jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
(ii) the invalidity or unenforceability of any provisions hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.

Section 23. Counterparts. This Guaranty may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Guaranty by signing
any such counterpart.

[SIGNATURES FOLLOW]

1

IN WITNESS WHEREOF, the undersigned has executed this Guaranty, or has caused
this Guaranty to be executed by its duly authorized representative, as of the
date first above written.



      NEW CENTURY FINANCIAL CORPORATION, as Guarantor

             
 
      By:   /s/ Robert K. Cole
 
           
 
      By:   Name: Robert K. Cole
Title: CEO
/s/ Kevin Cloyd
 
           
 
          Name: Kevin Cloyd
Title: Executive Vice President
 
           

2

             
 
           
Accepted and Acknowledged:
 
 
 

MORGAN STANLEY MORTGAGE
 
 
 

 
            CAPITAL, INC., as Beneficiary
       
 
           
By:
  /s/ Paul J. Najarian  
 

 
     
 

 
  Name: Paul J. Najarian
Title: Vice President  

 


 
           

3